DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the amendment filed 11/18/2022.

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Tomioka et al.  (US 8,455,810) in view of Chou et al.(US 8,805,176), further in view of Gutierrez et al. (US20100284081).

Regarding claim 1,  Tomioka teaches a camera module (fig.1, 10, a camera module), comprising:
a unitary element (fig.1, 12, lens unit) integrally formed by a lens carrier (fig.1, 15, holder) and a lens barrel (fig.1, lens barrel 18) and forming a containing space (see fig.1, have a containing space), wherein the unitary element has an object-side opening (fig.1, opening 24), and the object-side opening is a smallest opening of the unitary element (see fig.1, the object-side opening, 24,  is a smallest opening of the lens unit) ;
an optical image lens assembly (fig.1, lens 20, 21, 22, 23) disposed in the containing space and having an optical axis (fig.1, optical axis P).

Tomioka is silent to wherein a fixed member for accommodating the unitary element, wherein the fixed member comprises a base and a cover, and the cover has a through hole and is connected with the base; and
a driving member for driving the unitary element to move relative to the fixed member, wherein the driving member comprises at least one magnet and at least one coil, and one of the at least one magnet and the at least one coil is disposed on the fixed member and is corresponding to another one;
wherein the unitary element comprises a reverse inclined structure, the reverse inclined structure is located on an image side of the object-side opening and surrounds the optical axis, and the reverse inclined structure comprises:
at least two annular concave structures arranged in order from the object-side opening to an image side, wherein a sectional surface of each of the annular concave structures passing through the optical axis comprises a valley point and two concave ends, the two concave ends are respectively disposed on an object side and an image side of the valley point, and the valley point is located on a position farthest from the optical axis on each of the annular concave structures;
wherein the object-side opening is connected with one of the annular concave structures disposed closest to an object side, and two of the annular concave structures adjacent to each other are connected therewith;

However, in an analogous camera module, Chou teaches wherein a fixed member (Chou, fig.2, main body 10) for accommodating the unitary element (Chou, fig.2, lens retainer 20), wherein the fixed member comprises a base(Chou, fig.2, base 12) and a cover (fig. 2, cover 11), and the cover has a through hole and is connected with the base (fig.1, the cover has a through hole and is connected with the base); 
and a driving member for driving the unitary element (Chou, fig.2, driving unit 30, 40) to move relative to the fixed member (Chou, abstract, an auto-focus driving structure for installing a lens has an optical axis, the auto-focus driving structure comprises a main body, a lens retainer, and a driving unit. The lens retainer is movably disposed in the main body), wherein the driving member comprises at least one magnet (Chou, fig.2, magnet 32) and at least one coil (Chou, fig.2, coil 31), and one of the at least one magnet and the at least one coil is disposed on the fixed member and is corresponding to another one (Chou, col 3, line 6, the magnetic unit 32 and the coil 31 interact).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to integrate the unitary element disclosed by Tomioka to the specific driving member application disclosed by Chou for the purpose to provide a miniaturized auto-focus driving structure which facilitates assembly (Chou, col 1, lines 26-28).

Tomioka in view of Chou discloses the invention as described above, and Chou further suggests wherein the unitary element (Chou, fig.2, 20, and fig.3, 20) comprises a reverse inclined structure (see annotated image below, Chou, fig.3, reverse inclined structure), the reverse inclined structure is located on an image side of the object-side opening and surrounds the optical axis (see annotated image below, Chou, fig.3, the reverse inclined structure is located on an image side of the object-side opening and surrounds the optical axis L), and the reverse inclined structure comprises:
at least two annular concave structures arranged in order from the object-side opening to an image side (see annotated image below, Chou, fig.3, at least two annular concave structures arranged in order from the object-side opening to an image side), wherein a sectional surface of each of the annular concave structures passing through the optical axis comprises a valley point (see annotated image below, Chou, fig.3, valley point) and two concave ends (see annotated image below, Chou, fig.3, concave end), the two concave ends are respectively disposed on an object side and an image side of the valley point, and the valley point is located on a position farthest from the optical axis on each of the annular concave structures (see annotated image below, Chou, fig.3, the two concave ends are respectively disposed on an object side and an image side of the valley point, and the valley point is located on a position farthest from the optical axis on each of the annular concave structures);
wherein the object-side opening is connected with one of the annular concave structures disposed closest to an object side, and two of the annular concave structures adjacent to each other are connected therewith (see annotated image below, Chou, fig.3, the object-side opening is connected with one of the annular concave structures disposed closest to an object side, and two of the annular concave structures adjacent to each other are connected therewith);
wherein the reverse inclined structure is gradually away from the optical axis from the object side to the image side substantially (see annotated image below, Chou, fig.3, reverse inclined structure, includes two parts (upper portion and lower portion): the lower portion is gradually away from the optical axis; so the reverse inclined structure comprising a part (lower portion) which structure is gradually away from the optical axis from the object side to the image side substantially).



    PNG
    media_image1.png
    798
    1315
    media_image1.png
    Greyscale

But Tomioka-Chou combination is silent to wherein a diameter of the object-side opening is ψ, a total length of the unitary element along the optical axis is Z, and the following condition is satisfied:
0.35<ψ/Z<0.70.

However, in an analogous camera module, Gutierrez teaches wherein a diameter of the object-side opening is ψ (fig.1, 131, opening, para 103, stop of clear aperture diameter 0.98), a total length of the unitary element along the optical axis is Z (para 88, lines 3-4, the lens barrel assembly can have a length of 5.5 mm or less), and the following condition is satisfied:
0.35<ψ/Z<0.70 (the ration larger than ψ/Z > 0.98/5.5 = 0.18);
(-- that is ψ/Z > 0.18;  With respect to the rang of ψ/Z, modify Gutierrez’s rang to have more 0.35 for the purposes of positioning the camera module securely since the lens barrel assembly can have a length of 5.5 mm or less; further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955)).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to integrate the camera module disclosed by Tomioka in view of Chou to the specific the ration of diameter of the object-side opening to the total length of the unitary element along the optical axis application disclosed by Gutierrez  for the purpose of  ability to construct smaller miniature cameras with desirable(para 15, lines 2-3).

Regarding claim 2, Tomioka in view of Chou and Gutierrez discloses the invention as described in Claim 1 and further Chou teaches wherein the reverse inclined structure is integrally formed on the unitary element (see annotated image above, fig.3, the reverse inclined structure is integrally formed on the unitary element, 20).      

Regarding claim 3, Tomioka in view of Chou and Gutierrez discloses the invention as described in Claim 1 and further Chou teaches wherein the driving member is configured to drive the unitary element to move relative to the fixed member in a direction substantially parallel to the optical axis. (Chou, col 3, lines 15-17,  fig.2, the first magnetic unit 32 and the coil 31 interact, the lens retainer 20 can be displaced along the optical axis L relative to the bottom portion of the main body 10).       

Regarding claim 4, Tomioka in view of Chou and Gutierrez discloses the invention as described in Claim 1 and further Chou teaches wherein  further comprising:
another driving member configured to drive the unitary element to move relative to the fixed member in a direction substantially perpendicular to the optical axis (Chou, col 3, lines 19-26, fig.2, the second magnetic group 41 interact, the movable frame 21 is horizontally (along the X and Y axes) displaced relative to the bottom portion of the main body 10).      

Regarding claim 5, Tomioka in view of Chou and Gutierrez discloses the invention as described in Claim 1 and further Chou teaches wherein the unitary element further comprises an inlaying structure (col 4, line 14, anti-shake driving unit) ;
wherein the camera module (Chou, fig.2, auto-focus driving structure) further comprises:
at least one sensing magnet (col 4, line 22, magnetic flux sensors) coupled with the inlaying structure of the unitary element; and at least one position sensing component corresponding to the at least one sensing magnet, wherein the position sensing component is for detecting an amount of movement of the unitary element relative to the fixed member (fig.2, col 4, lines 14-29, the anti-shake driving unit improves upon the traditional large anti-shake coils with the thin printed coils. the displacement sensor 43, which can detect changes in positioning, magneto resistive sensors, magnetic flux sensors, or the sensors alike can be disposed on the coil circuit board 42 corresponding to the position of the magnetic group 41).      
       
Regarding claim 6, Tomioka in view of Chou and Gutierrez discloses the invention as described in Claim 1 and further Tomioka teaches wherein the object-side opening is an aperture stop of the camera module (Tomioka, fig.1, 24, col 4, lines 27-28, an aperture diameter of the aperture diaphragm 24 can be changed by operating an actuator).

Regarding claim 7, Tomioka in view of Chou and Gutierrez discloses the invention as described in Claim 1 and further Gutierrez teaches wherein further comprising:
a transparent plate (fig.1, 102) disposed on an object side of the object-side opening (fig.2 131), wherein the object-side opening of the unitary element is disposed closer to the transparent plate than the through hole of the cover (para 46, line6,  a front 102 cover can have an opening 131 formed therein to admit light).
     
Regarding claim 8, Tomioka in view of Chou and Gutierrez discloses the invention as described in Claim 1 and further Chou teaches wherein a part of the unitary element (Chou, fig.2 ,20) passes through and is protruded (see annotated image below, Chou, fig.2, protrusions)  from the through hole, and the part of the unitary element comprises at least one reduction structure (see annotated image below, from the through hole, and the part of the unitary element comprises at least one reduction structure).

    PNG
    media_image2.png
    814
    777
    media_image2.png
    Greyscale



    



Response to Amendment

Applicant's arguments/amendments filed on 11/18/2022 , have been fully considered  and Claim objection has been overcome by the applicant's amendments. 
Applicant’s arguments, see Remarks Page. 12-17 with respect to the 35 U.S.C. § 103 rejection have been fully considered and are not persuasive. 

In the remarks, applicant argues that:
"the reverse inclined structure is gradually away from the optical axis from the object side to the image side substantially"
In response to applicant's argument(s) of 1
see claim 1, annotated image, Chou, fig.3,  reverse inclined structure, includes two parts (upper portion and lower portion): the lower portion is gradually away from the optical axis; so the reverse inclined structure comprising a part (lower portion) which structure is gradually away from the optical axis from the object side to the image side substantially.



Examiner's Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUEI-JEN LEE EDENFIELD whose telephone number is (571)272-3005. The examiner can normally be reached Mon. -Thurs 8:00 am - 5:30 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273- 8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.



/KUEI-JEN L EDENFIELD/ 
Examiner, Art Unit 2872



/THOMAS K PHAM/Supervisory Patent Examiner, Art Unit 2872